Title: January 1788
From: Washington, George
To: 




[Tuesday 1st.] Thermometer at 25 in the Morning—30 at Noon and 27 at Night. Clear and moderate in the forenoon there being but little Wind and that Southerly. Towards night it clouded—after which the wind getting to No. Wt. it cleared and turned cold.
Mr. Lee returned to Alexandria after breakfast—as Mrs. Stuart did from Mr. Lund Washington’s.
I remained at home this day also.
 


Wednesday 2d. Thermometer at 21 in the morning—30 at Noon and 25 at Night. Clear Morning but variable afterwards—not much wind, but that Southerly & cold—at least raw.
Colo. Humphreys & Myself accompanied Mr. Paradise and his lady to Alexandria. Dined with Mr. Charles Lee and returned in the Evening—leavg. Mr. & Mrs. Paradise there.

	
   
   On the ride home GW contracted “a very severe cold” and for the next week or more was plagued almost continually by a bad cough and “slow fevers” (GW to John Fitzgerald, 9 Jan. 1788, DLC:GW).



 


Thursday 3d. Thermometer at 25 in the Morning—30 at Noon And 26 at Night. Clear all day and Cool. Wind for the most part at So. Et.
Visited the Plantations at the Ferry, Frenchs, Dogue run, and Muddy hole.
At the first the Women were taking up and thinning the Trees in the swamp which they had before grubbed. The Men were getting stakes & trunnels for fencing & making racks to feed the Creatures in. Began yesterday & would about finish today sowing the New Meadow at this (which was too thin of timothy) with a quart of timothy Seed to the Acre.
At Frenchs they were putting up Racks to feed the Cattle in. One man was getting stakes for fencing.
At Dogue run—The Women began to hoe the Swamp they had

grubbed in order to prepare it for Sowing in the Spring with grain and grass Seeds. The Men were cutting the Tops of the Trees which had been fallen for rails into Coal Wood.
At Muddy hole, the Women after having threshed out the Pease, went about the fencing—two Men getting Stakes &ca. for it. All the Pease from the broadcast sowing at this place, amounted to no more than ⟨7 bushels of good⟩ & 5 pecks of defective ones which was far short of expectation bad as the year proved.
 


Friday 4th. Thermometer at 35 in the Morning—30 at Noon And 25 at Night. The morning was neither cold nor unpromising but the Wind coming out from the No. Wt. about 10 Oclock it blew fresh & keen.
Rid to all the Plantans. In the Neck the Men were getting Posts & rails for fencing; & the Women were threshing Oats.
At Muddy hole, the Men were getting rails and the women makg. fences.
At Dogue run, the Men were cutting Coal wood and the Women Hoeing Swamp as yesterday.
At Frenchs the Men were cuttg. & mauling fence Stakes and the women levelling old ditches and grubbing. From this Plantation 120 Bushls. of clean Oats had been sent to Muddy hole, 108 brot. to the Mansn. House and 100 left for the Plow horses on the Plantation. These with some which had been carried to Muddy hole in the straw, and what the Plow horses have all the Fall & Winter been fed on, constitute the amount of what grew in field No. 1 whereof 15 acres were in Wheat leaving abt. 40 in Oats.
At the Ferry—the Men were getting Stakes, making Racks &ca. & the Women thinning trees in the Swamp.
Doctr. Craik dined here & returned afterwards to Alexandria.
A Vessel with 130 Barls. of Corn, sent by Colo. Mercer arrived here but from mismanagement of the Overseer on board no notice thereof was given till Sundown. Consequently no endeavor used to land it tho’ the Weather indicated a severe frost.

	
   
   “The almost total loss” of GW’s 1787 corn crop “by the drought” obliged him “to purchase upwards of eight hundred Barrels of Corn” for use at Mount Vernon until the next harvest (GW to Charles Lee, 4 April 1788, DLC:GW). John Francis Mercer’s 130 barrels cost GW £102 18s. 4d., a sum which was credited against a large debt owed GW by the estate of Mercer’s father, John Mercer of Marlborough (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 221; GW to John F. Mercer, 11 Jan. 1788, DLC:GW).



 


Saturday 5th. Thermometer at 17 in the Morning—21 at Noon And 19 at Night. Day clear, wind (though not hard) at No. Wt.

and very cold. The river a good deal covered with Ice wch. prevented any attempts to land Corn till after Noon when 16 Barls. only were got on Shore & deposited in the Corn loft.
Majr. G. Washington & his Wife set off abt. 11 Oclock for Eltham—to take the Marriage of Mr. Burwell Bassett with Miss McCarty of Pope’s Creek in their way down but their horses (being unused to a Phaeton &) running restive they were obliged to return after having proceeded abt. 5 Miles on their journey.
I remained at home all day. About Eight oclock in the evening we were alarmed, and the house a good deal endangered, by the soot of one of the Chimneys taking fire & burning furiously, discharging great flakes of fire on the roof—but happily, by having aid at hand and proper exertion no damage ensued.


   
   Burwell Bassett, Jr., of Eltham married Elizabeth McCarty, daughter of Daniel McCarty (d. 1795) of Popes Creek, in Westmoreland County, on 10 Jan. 1788 (WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 1st ser., 15 [1906–7], 187).



 


Sunday 6th. Thermometer at 14 in the Morning—21 at Noon And 19 at Night. Notwithstanding the Wind blew fresh all night, the River was quite closed this Morning and the Ice on the flats hard, and sufficiently thick to bear a Man.
The Major & his wife, recommenced their journey to day, aided by a pair of my horses to take them over the worst of the roads.

	
   
   George Augustine Washington was to return to Mount Vernon from this trip some time in February, but Fanny, who was now about six months pregnant, planned to remain at Eltham until she had her child. “Her ill luck with her first child,” Martha Washington wrote Elizabeth Willing Powel 18 Jan. 1788, “is the only reason of her wishing to change the place of her laying inn this time, If her child lives, it will be sometime in may before she can come up, and the distance is two farr for me to goe down to see her.” Fanny was, Mrs. Washington confessed, “as a child to me, and I am very lone some when she is absent” (ViMtvL). For Fanny’s first child, see entries for 10 and 25 April 1787.



 


Monday 7th. Thermometer at 17 in the Morning—24 at Noon and 22 at Night. But little Wind all day—weather much moderated; but variable with respect to Sunshine & clouds—the appearances of Snow, at times being great. What wind there was, came from the So. Wt. but no thawing.
Visited the Plantations at Dogue run & French’s. At the first the Women (though the grd. was too hard frozen to Hoe) were grubbing & otherwise preparing the Swamp for Meadow. The Men were cutting as usual.

At Frenchs (except Abram who was cutting stakes) the rest were threshing out Pease.
Set the Women belonging to the Ferry, and to Muddy hole, to grubbing the woods in front of the House, adjoining the last years Corn.
Began to day to fill my Ice house, and for expediting the business, brought 3 Carts from the Plantations & some hands.
The ground being too hard to Ditch, the Dutchman came home & broke flax and the Negro men were employed in cutting rail stuff and Brick Wood.


   
   the dutchman: Daniel Overdonck.



 


Tuesday 8th. Thermometer at 26 in the Morning—32 at Noon and 32 at Night. Wind at East in the Night, and this fore noon—afterwards at West. About 2 Inches of Snow fell in the Night. About day break it turned to hail, and then to rain, which continued till after 12 oclock when the Sun came out.
I remained at home all day. My Carriage brot. Betsy & Patsy Custis down—their mother having gone to Maryland occasioned by the death of her father—the Honble. Benedict Calvert Esqr.


   
   Benedict Calvert died at his Prince George’s County home, Mount Airy, on 9 Jan. 1788 (NICKLIN [2]John Bailey Calvert Nicklin. “The Calvert Family.” Maryland Historical Magazine 16 (1921): 50–59, 189–204, 313–18, 389–94., 314; BOWIEEffie Gwynn Bowie. Across the Years in Prince George’s County: A Genealogical and Biographical History of Some Prince George’s County, Maryland and Allied Families. Richmond, Va., 1947., 101).



 


Wednesday 9th. Thermometer at 27 in the Morning—34 at Noon And 32 at Night. Clear and cold, frost hard again, the wind having got to No. West.
Colo. Carrington came here to Dinner. I continued at home all day.
Yesterday & this day, employed as Monday in collecting for, and ramming Ice, in my Ice house.
 


Thursday 10th. Thermometer at 26 in the Morning—32 at Noon and 32 at Night. Clear and tolerably pleasant—the Wind being at So. Wt. all day.
Colo. Carrington left this after breakfast (on my horses) for Colchester; to meet the Stage.
Giles, who with a pair of my horses assisted G. A. Washington on his journey, returned about Noon.
Getting Ice as yesterday, House not yet half full.


   
   The slave Giles served GW as a driver and stabler for more than 20 years (see entry for 18 Feb. 1786).



 



Friday 11th. Thermometer at 16 in the Morning—20 at Noon and 19 at Night. The Wind having shifted in the night to the No. West and blowing pretty fresh it turned very cold but continued clear all day.
Visited the Plantations at Muddy hole, Dogue run, Frenchs & the Ferry.
The hands at Muddy hole, except 2 men who were cutting & mauling rails were grubbing at the Mansion house & some about the Ice.
The hands at Dogue run were grubbing (that is the women) in the Mill swamp and had been so since Tuesday—Men cutting Wood & Mauling rails.
At French’s the Women that were well (except one at the Ice house) were ⟨thres⟩hing pease—one man cutting and mauling stakes for fences.
At the Ferry the Women were grubbing at the Mansion Ho. The Men getting Stakes &ca.
Collecting, filling & pounding Ice for the Ice house as had been the employment of the Week.
 


Saturday 12th. Thermometer at 19 in the morning—24 at Noon and 24 at Night. Wind at So. Et. and weather variable. About Noon, & before, there were great appearances of Snow—some falling. Afterwards it brightned and the afternoon became clear, mild & pleasant.
Upon which, Colo. Humphreys & myself set off for the meeting of the Directors of the Potomack Co., to be held at the Falls of Shanandoah—but meeting a letter from Colo. Fitzgerald enclosing one from Governer Johnson requesting that the meeting might be postponed till Tuesday we turned back & I returned home by the way of Dogue run.
Getting Ice as usual, which makes the 6th. day (except some interruption from the Weather on Tuesday) that as many people & Carts have been engaged in this work as could be advantageously employed altho’ Six feet of Space was yet left.

	
   
   The purpose of this meeting was to inspect the progress made in clearing the upper falls of the Potomac. GW expected to be gone from home for ten or more days of “cold houses and Bad Beds” (GW to John Fitzgerald, 9 Jan. 1788, GW to Lafayette, 10 Jan. 1788, and GW to John Francis Mercer, 11 Jan. 1788, DLC:GW).



 


Sunday 13th. Thermometer at 24 in the Morning—28 at Noon and 24 at Night. Weather more temperate with respect to cold but

about 11 oclock it began to Snow and continued to do so more or less till 9 Oclock at Night adding about 2 or 3 Inches to what had fallen before. Wind was at So. East all day but at Night shifted to No. Wt.
The Weather prevented my settg. out for the meeting at Shanandoah.
Colo. Hooe, a Mr. Wickoff and a Captn. Thomas came here to dinner and returned in the evening.


   
   mr. wickoff: Isaac Wikoff (d. 1814) or Peter Wikoff, both merchants of Philadelphia (RUSHL. H. Butterfield, ed. Letters of Benjamin Rush. 2 vols. Princeton, N.J., 1951., 2:676, n.10; PA. ARCH.Samuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 8:274–75, 3d ser., 10:664–65, 14:166, 171, 298).



 


Monday 14th. Thermometer at 10 in the Morning—20 at Noon, and 16 at Night. Wind, though not hard, continued at No. Wt. all day & was exceedingly keen.
The cold—apprehension of the Horses balling with the Snow that had fallen—and insufficiency of time to reach the place of meeting agreeably to appointment induced me to relinquish the journey altogether.
I remained at home all day—employed as last week getting & pounding Ice for the Ice house.
 


Tuesday 15th. Mercury in the ball this Morning the cold being very intense—25 at Noon And 24 at Night. Wind in the early part of the morning was at East, and afterwards at So. Et. which occasioned a considerable abatement of the cold, but very little thaw.
Rid to the Plantations at Dogue run, French’s, & the Ferry. At the first, the Men were cutting and mauling of rails; & the women grubbing in the Mill swamp.
At Frenchs, the Women were still threshing Pease, and two Men cutting trunnels for Fences.
At the Ferry, the Men were gettg. stakes & trunnels; and the Women grubbing at the Mansn. House.
As were also the People belonging to Muddy hole.
Employed at the Mansion House as yesterday in getting Ice into the Ice [House] but did not compleat it, it wanting near three feet to fill it.
 


Wednesday 16th. Thermometer at 32 in the Morning—37 at Noon and 36 at Night. Wind at So. Et. & pretty fresh all day with constant rain—notwithstanding which little or no impression was

made on the frozen ground by either for it still continued hard. Snow in the open grd. almost entirely carrd. away.
 


Thursday 17th. Thermometer at 34 in the Morning—39 at Noon And 38 at Night. The Wind shifting in the night to the No. Wt. blew fresh, and froze hard. Towards Noon it moderated, and the afternn. became very pleasant & thawing.
Visited all the Plantations. In the Neck the [men] were getting Posts and Rails for Fencing. Women, in part were cleaning Oats and in part cutting down Corn Stalks in No. 9.
At Muddy hole 2 Men were getting Rails—one Carting of them and the Women that were well, were grubbing at the Mansn. House.
At Dogue run, the Men were getting Rails, and the Women, as the Mill swamp had a good deal of Water in it, with the Overseer came to the home house to grub.
At French’s except two Men who were getting stakes and trunnels for Fencing the rest were cleaning the Pease which had been threshed.
At the Ferry, the women were at the New ground at home—the Men getting stakes &ca. for Fencing.
 


Friday 18th. Thermometer at 25 in the Morning—35 at Noon And 35 at Night. In the Morning the Wind was at East, afterwards Southerly, clear, moderate & thawing but not more than an Inch in the ground.
Rid to the Mill, French’s & Ferry Plantation.
Work at all the places as yesterday.
 


Saturday 19th. Thermometer at 32 in the Morning—36 at Noon and 34 at Night. Raining at times, & mizling all day, with the Wind at So. Et.
I remained at home all day. From Muddy hole there was brought 21 Bushls. of Pease whereof 9 only were sound & good. The others were hurt by the frost & rotten.
A Mr. Copley (a considerable Manufacturer of Cloth) from Leeds in Yorkshire came here in the evening introduced by letter from Doctr. McHenry of Baltimore.


   
   Burrow Copley of Hunslet Parish, borough of Leeds, Eng., was among the first cloth makers in the Leeds area to use water-powered machinery to card and slub wool (CRUMPW. B. Crump, ed. The Leeds Woollen Industry, 1780–1820. Leeds, England, 1931., 32:11–12).



 


Sunday 20th. Thermometer at 36 in the Morning—42 at Noon and 36 at Night. A thick vapour or fog in the Morning early but

   

the wind coming out, a little after Sun rise very fresh from the No. Wt. it soon dispelled & the day became clear.
Mr. Ingraham, and Mr. Porter came here to dinner and returned to Alexandria in the evening.
Mr. Bushrod Washington and his wife came here in the afternoon.
 


Monday 21st. Thermometer at 28 in the Morning—38 at Noon And 36 at Night. In the Morning the wind was at No. West. Afterwards it shifted to the So. Ward & became calm & lowered a little in the evening.
Rid to the Ferry, French’s, Dogue run, & Muddy hole Plantations.
The Women of the first were at wk. in the new grd. The Men were set to getting Rails.
At Frenchs—two Men were cutting Trunnels for Fences and the Women were carrying Rails from the Swamp side to the division fence between the two Plantations.
At Dogue run, The Men were cutting & Mauling of Rails—the Women at the New ground at the home House.
At Muddy hole 2 Men were cuttg. & mauling—1 Carting and the Women at the New ground.
From the Neck eight Women were also at this place grubbing.
 


Tuesday 22d. Thermometer at 30 in the Morning—36 at Noon and 32 at Night. But little wind all day—& that Easterly & Southerly: towards Noon it clouded & about 3 Oclock began to Snow but not more than would barely cover the earth.
The Ice on the river began to break this morning and move with the tide, for the first time since the river closed.
Visited the Plantations in the Neck, Muddy hole, & Dogue run.
At the former the Men were getting Posts & rails—some of the women cutting down Corn Stalks & gathering them into heaps—8 others of them at the Mansn. House.
At Dogue run the hands were all of them were employed as yesterday.
So likewise were those of Muddy hole.
On my return home found Mrs. & Miss Stuart, and Mr. Lund Washington here. And just after we had dined Doctr. Ruston came in—all of whom except Mr. L. Washington stayed all Night.
 


Wednesday 23d. Thermometer at 30 in the morning—42 at Noon And 36 at Night. Early in the Morning the wind was at So.

Wt. tho there was but little of it. Soon after it inclined to the West, & No. West and grew colder and towards Night it got more round to the Northward & Eastwd.
Doctr. Ruston going away about 10 Oclock I rid to the Plantations at the Ferry, Frenchs and Dogue run.
At all of them, as also at Muddy hole and in the Neck, the hands were employed as usual, except at French’s where the People were carrying Rails improperly.
From this place 13½ Bushels of Pease were brought which with those brought from thence in the fall were all, except the frost bitten ones that were raised at this place in broadcast.
Those which suffered by frost were considerable, and as has been observed formerly great waste was experienced in gathering them from the uneveness of the ground.
 


Thursday 24th. Thermometer at 23 in the Morning—23 at Noon and 22 at Night. Wind at No. Et. all day with threatning appearances of Snow all the forenoon. About 12 Oclock it sett in to do [so] and continued without intermission till some time in the Night when the Wind shifting to the No. West and blowing violently it ceased but the Snow drifted much.
Mrs. & Miss Stuart, and Betcy & Patcy Custis went away after breakfast.
I continued at home all day.

	
   
   Ten-year-old Patsy was “a little unwell” during her stay at Mount Vernon, but apparently improved (GW to David Stuart, 18 Jan. 1788, ViU).



 


Friday 25th. Thermometer at 22 in the Morning—24 at Noon and 23 at Night. The Wind high, & disagreeably cold all day from the No. West—tho’ by the Thermometer was not so high as it has been some other days. The Snow drifted a good deal. River closed again.
At home all day.
 


Saturday 26th. Thermometer at 26 in the Morning—26 at Noon And 26 at Night. But little Wind—morning cloudy with appearances of Snow but about Noon it cleared. The wind got to the Southward and grew pleasant.
Rid to the Ferry & French’s. The hands at the first employed as before.
At French’s part of them were in the New ground at the Mansion House where they began to Work on Thursday and the others were repairg. fences wch. had been blown down.
 



Sunday 27th. Thermometer at 14 in the Morning— at Noon and  at Night. Morning cold, but pleasant afterwards wind tho’ not fresh being at So. Wt. Thawed a little.
At home all day.
 


Monday 28th. Thermometer at 30 in the Morning—38 at Noon and 38 at Night. Wind Southerly, but not fresh. Fore part of the day clear & pleasant—latter part mild & lowering.
 


Tuesday 29th. Thermometer at 35 in the Morning—47 at Noon and 47 at Night. Wind at So. Wt. and moderate all day. A good deal of rain fell in the course of the Night which with the dissolution of the Snow, occasioned much water in the Brooks and places from whence [it] had no discharge. The Thaw also to day was great⟨er than it has been since the 10th.⟩ of Decr. and yet the top of the ground only was softened not more than an Inch deep.
Rid to the Ferry, Frenchs, and Dogue run Plantations. Found Colo. Gilpin on my ret[urn]
Employed as usual at each. 3 Men began to cut rail timber yesterday afternoon at Dogue run for the fence which is to divide fields No. 2 & 3.
 


Wednesday 30th. Thermometer at 30 in the Morning—32 at Noon and 30 at Night. The wind having got to No. Wt. in the Night it froze hard again. It continued at this point all day and was very raw and cold, with great appearances often of Snow till towards evening when it became clear.
Rid into the Neck—To Majr. Washingtons Plantation—to Muddy hole and the Carpenters. The fence between the Majr. and me was nearly compleated to the River above the Fish House at Johnsons.
Hands at all the places at Wk. as usual.
 


Thursday 31st. Thermometer at 20 in the Morning—30 at Noon and 30 at Night. Morning clear and calm. What little air stirred was from the Southward—at which point it continued all day but freshened & was cool with but little thawing.
Visited the Plantation at Dogue run. Men there cutting and Mauling as usual. The Women were putting up cross Fences in the Meadow by the Overseers House.
Hands at all the other places employed as Usual.
